 


109 HR 387 IH: Disaster Prevention Protection Act of 2005
U.S. House of Representatives
2005-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 387 
IN THE HOUSE OF REPRESENTATIVES 
 
January 26, 2005 
Mr. Jindal (for himself, Mr. McCrery, and Mr. Alexander) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to exclude disaster mitigation payments from gross income. 
 
 
1.Short titleThis Act may be cited as the Disaster Prevention Protection Act of 2005. 
2.Exclusion of disaster mitigation payments from gross income 
(a)In generalSection 139 of the Internal Revenue Code of 1986 (relating to disaster relief payments) is amended by adding at the end the following new subsection: 
 
(g)Qualified disaster mitigation payments 
(1)In generalGross income shall not include any amount received as a qualified disaster mitigation payment. 
(2)Qualified disaster mitigation payment definedFor purposes of this section, the term qualified disaster mitigation payment means any amount which is paid pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act or the National Flood Insurance Act to or for the benefit of the owner of any property for hazard mitigation with respect to such property. 
(3)Basis of property not increased by reason of excludable paymentsNotwithstanding any provision of section 1016 to the contrary, no adjustment to basis shall be made with respect to property acquired or improved through the use of any qualified disaster mitigation payment to the extent that such adjustment would reflect any amount which is excluded from gross income under paragraph (1).. 
(b)Conforming amendments 
(1)Subsection (d) of section 139 of such Code is amended by striking a qualified disaster relief payment and inserting qualified disaster relief payments and qualified disaster mitigation payments.  
(2)Subsection (e) of section 139 of such Code is amended by striking and (f) and inserting, (f), and (g). 
(3)The heading of section 139 of such Code is amended by striking Disaster Relief and inserting Disaster-related. 
(4)The item in the table of sections for part III of subchapter B of chapter 1 of such Code relating to section 139 is amended to read as follows: 
 
 
Sec. 139. Disaster-related payments. 
(c)Effective dateThe amendments made by this section shall apply to amounts received before, on, or after the date of the enactment of this Act. 
 
